ON REHEARING
Before HASTIE, Chief Judge, MCLAUGHLIN, FREEDMAN, SEITZ, VAN DUSEN, ALDISERT, ADAMS and GIBBONS, Circuit Judges.
PER CURIAM.
In his petition for rehearing appellant contends that this Court misunderstood the prime issue on appeal. To the contrary, however, petitioner misconstrues the nature of habeas corpus relief, a limited collateral remedy. The main question in this case is, as indicated in our opinion, p. 548, whether or not Stone was being illegally detained by Air Force authorities.
Appellant now contends that the issue of the sufficiency of the evidence was crucial and that we ignored this point. To the contrary, in note 4 of the opinion we cited authority to the effect that “ * * * the necessary proof of attempted rape in Japanese courts differs little, if at all, from that required in America.” Further, we stated that Stone, the victim, and Stone’s companion all testified to what had happened.1 Stone argues in effect that his version of the incident, his credibility, should have been completely accepted and therefore that he should have been acquitted. Even if this matter had been a direct appeal, Stone’s credibility was a question of fact and properly so resolved in the trial court.
One further comment should be made. Petitioner suggests, citing a treatise relying on a case originating in Mexico in the early 1900’s, that the administration of justice in Japan is so estranged from our notions of due process that this Court should ignore Stone’s Japanese conviction, affirmed on appeal. Suffice to say any attempted analogy between the notion of justice in Mexico in the troubled early 1900’s and modern-day Japan is, to say the least, frivolous.2
The petition for rehearing is denied.

. There is no verbatim transcript of the trial that we might have examined, just the report of American observers.


. Our opinion in this case pointed out the strong similarities of .Japanese criminal justice and civil law and common law criminal jurisprudence.